Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on November 24, 2021. Claims 1, 4-10, 13, 16, 17, 20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. (Currently amended) The traffic light-based vehicle speed induction method according to claim1, wherein the step of determining a plurality of induction speed intervals of travelling of the vehicle according to the distance and the effective time intervals comprises: 
determining multiple pairs of extreme speed values vi according to a formula as follows:

    PNG
    media_image1.png
    68
    650
    media_image1.png
    Greyscale

 the road, i = 1, 2; 
determining a plurality of induction speed intervals [V2, V1] according to a formula as follows:

    PNG
    media_image2.png
    380
    329
    media_image2.png
    Greyscale

 
H, and the minimum speed limit of the vehicle is represented by VL; and the reason why there is the invalid value is that in the case where the lowest speed value of the speed interval is higher than the maximum speed limit of the vehicle or the maximum speed limit is lower than the minimum speed limit of the vehicle, the calculation of the speed interval makes no sense and no calculation is made.

Allowable Subject Matter
Claims 1, 4-10, 13, 16, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1, 8, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein the time parameters comprise a time period of the traffic light, a startinq time of the time period, a green-light period, a yellow-light period and a red-light period in the time period. the step of determininq a plurality of effective time intervals of continued travellinq of the vehicle according to the time parameters of the traffic light and the current time of travelling of the vehicle comprises: determininq a time remainder accordinq to a formula as follows: the time remainder = (the current time - the startinq time)% the time period, where % represents a remainder operation; determininq an initial value of the startinq time of continued travellinq of the vehicle accordinq to the qreen-light period, the yellow-light period and the red-light period within the time period and the time remainder: wherein if the time remainder is smaller than the green-light period, the green light at the traffic light junction on the road is currently lit, the initial value of the starting time = 0, the initial value of the endinq time = the qreen-liqht period - the time remainder, and the value is a special case; and for the second qreen-liqht period, the initial value of the startinq time = the time period - the time remainder, and the initial value of the endinq time = the initial value of the startinq time + the qreen-liqht period; if the time remainder is qreater than the qreen-liqht period and smaller than the sum of the green-light period and the yellow-light period, the yellow light at the traffic light junction on the road is currently lit, the initial value of the startinq time = the time period - the time remainder, and the initial value of the ending time = the initial value of the starting time + the green-light period; if the time remainder is qreater than the sum of the qreen-liqht period and the yellow-liqht period, the red light at the traffic light junction on the road is currently lit, the initial value of the startinq time = the time period - the time remainder, and the initial value of the endinq time = the initial value of the startinq time + the qreen-liqht period; determining a plurality of effective time intervals [T,9T11 accordinq to a formula as follows and further in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666